IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 15, 2009
                                     No. 08-30992
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

BRENT JOSEPH LEWIS,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 2:00-CR-20030-10


Before KING, STEWART, and HAYNES, Circuit Judges
PER CURIAM:*
       Brent Joseph Lewis, federal prisoner # 10577-035, filed a motion for a
reduced sentence pursuant to 18 U.S.C. § 3582(c)(2) wherein he sought a
reduction in his offense level based on Amendment 706 to the crack cocaine
Guidelines. He appeals the denial of that motion.
       Although the district court’s decision whether to reduce a sentence
ordinarily is reviewed for an abuse of discretion, a court’s interpretation of the
Guidelines is reviewed de novo. United States v. Doublin, 572 F.3d 235, 237 (5th

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 08-30992

Cir. 2009). Because the district court’s denial of the motion was based on its
determination that it could not reduce Lewis’ sentence due to his career offender
status under the Guidelines, review is de novo. See id.
      “Section 3582(c)(2) permits a district court to reduce a term of
imprisonment when it is based upon a sentencing range that has subsequently
been lowered by an amendment to the Guidelines, if such a reduction is
consistent with the policy statements issued by the Sentencing Commission.”
United States v. Gonzalez-Balderas, 105 F.3d 981, 982 (5th Cir. 1997). Sentence
reductions under § 3582 are thus governed by the policy statements of the
Guidelines. Doublin, 572 F.3d at 237.
      Section § 3582(c)(2) does not, per se, prevent a career offender from
seeking relief under that subsection. However, in order for a career offender to
be eligible for relief under § 3582(c)(2), the applicable sentencing range must be
lowered as a result of an amendment to the sentencing guidelines. § 3582(c)(2).
Because the career offender guidelines require the district court to apply the
offense level specified by the career offender table if that level is greater than the
otherwise applicable base offense level, the lowest possible base offense level
that Lewis could have received as a career offender facing a statutory maximum
sentence of 20 years was 32. See U.S.S.G. § 4B1.1(c). Following, a three-level
reduction for acceptance of responsibility, Lewis’ total offense level would be at
least 29, the same total offense level originally determined by the district court.
Because Lewis’ total offense level has not changed, his sentencing range has not
changed, and the district court was correct in concluding that a reduction was
not permitted under § 3582(c)(2).
      Lewis’ argument that the district court had the discretion to reduce his
sentence under § 3582 in light of United States v. Booker, 543 U.S. 220 (2005),
is unavailing because “the concerns at issue in Booker do not apply in an 18
U.S.C. § 3582(c)(2) proceeding.”      Doublin, 572 F.3d at 238.        Although the
Guidelines must be treated as advisory in an original sentencing proceeding,

                                          2
                                  No. 08-30992

Booker does not prevent Congress from incorporating a Guideline provision “as
a means of defining and limiting a district court’s authority to reduce a sentence
under § 3582(c).” Id. at 239 (internal quotation and citation omitted).
      The district court’s judgment is AFFIRMED.




                                        3